DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 18, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed July 18, 2021, with respect to claims 2 and 16 have been fully considered but they are not persuasive. 
	Regarding claim 16, the applicant asserts that the amendment to the claim expressly require that the wireless devices comprise throughput and radio uplink characteristics rather than being associated therewith. The examiner agrees with the applicant’s comments regarding the amendment. However, the examiner notes that the current amendment to claim 16 simply requires the wireless devices to be associated with a throughput. Noriega clearly discloses 2 sets of wireless devices, a first set of wireless devices consuming low priority traffic ((~n-GBR), see fig. 3, [0039]-[0042], [0049], [0071]) and a second set of wireless devices consuming high priority traffic ((~GBR), see fig. 3, [0039]-[0042], [0049], [0071]). This clearly shows 2 sets wireless devices comprising first and second throughputs respectively, as recited in the claim. For this reason, and for the reasons disclosed in the previous response to arguments, Noriega thus teaches all the limitations of claim 16.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the applicant’s assertion that “characteristic” of a “radio link” measures data throughput in bits/sec, or a radio uplink characteristic is a measure of throughput, and a person of ordinary skill in the art would not associate “characteristic of a radio uplink” with any characteristics of the signal that carries the data…) are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 2 merely recites “monitoring radio uplink characteristics…” without specifying what type of characteristic of the radio uplink being monitored. Therefore, the current limitation, as recited in the claim is not measuring a radio uplink characteristic as a “measure of data throughput” as been asserted by the applicant. The examiner therefore maintains, for the reasons provided regarding the description of the CSI (and reiterated by the applicant in the remarks) that the radio link conditions 221 comprising CSI, received by the scheduler, discloses the limitation of monitoring radio uplink characteristics, as recited in the claim.
	The examiner therefore maintains the 35 USC 102(a)(1) rejection of claims 16-19, and 21, and the 35 USC 103 rejection of claims 2-8.
Allowable Subject Matter
Claims 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 13 is allowable because the feature of a broadband interface that couples the wireless access point to a wide-area-network, the wide-area-network transmits traffic from the first and second wireless devices, wherein the unified policy jointly manages the traffic based on the first operational data, the second operational data, first performance data associated with a first frequency band used by the first wireless device, second performance data associated with the second frequency band used by the second wireless device, and third performance data associated with the wide-area-network, in combination with the other recited limitations of claim 9, are not taught, suggested or made obvious by Noriega or any other prior art of record, alone, or in combination. Claim 20 is allowable because the feature of a broadband interface coupled to communicate uplink communication from the first plurality of wireless devices and the second plurality of wireless devices across a wired broadband connection, the wired broadband connection having measurable third operational data that is used to generate the network policy, in combination with the other recited limitations of claim 16, are not taught, suggested or made obvious by Noriega, Robbins, or any other prior art of record, alone, or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noriega et al US 20110149879 (hereinafter Noriega).
Regarding claim 16, Noriega discloses a network device (stage II scheduler, see fig. 3, [0049], [0071]) comprising:
a first set of wireless interfaces that communicate with a first plurality of wireless devices, the first plurality of wireless devices comprising a first throughput (stage II scheduler receiving radio link conditions CQI reports from a second set of wireless devices, the first set of wireless devices consuming low priority traffic (~n-GBR), see fig. 3, [0039]-[0042], [0049], [0071]) and providing first operational data to the network device (stage II scheduler receiving radio link conditions from a first set of wireless devices, see fig. 3, [0049], [0071]);
a second set of wireless interfaces that communicate with a second plurality of wireless devices, the second set of wireless devices comprising a second throughput, the second throughput being different from the first throughput (stage II scheduler receiving radio link conditions CQI reports from a second set of wireless devices, the second set of wireless devices consuming high priority traffic (~GBR), see fig. 3, [0039]-[0042], [0049], [0071]) and providing second operational data to the network device (stage II scheduler receiving radio link conditions from a second set of wireless devices, see fig. 3, [0049], [0071]);
a network performance manager coupled to measure network performance across a network comprising the first and second wireless device (assessed path loss metric, see fig. 3, [0072]); and
a policy manager coupled to implement a network policy based at least in part on the first and second operational data and the measured network performance (scheduler platform 310, scheduling a group of resources based on path loss metrics, see fig. 3, [0049]-[0051], [0071]-[0073]).
	Regarding claim 17 as applied to claim 16, Noriega further discloses wherein the network device receives the network policy from a network-coupled server (see [0041], [0049]).
	Regarding claim 18 as applied to claim 16, Noriega further discloses wherein the first and second plurality of wireless interfaces operate in accordance with at least one cellular standard (see [0071]).
	Regarding claim 19 as applied to claim 16, Noriega further discloses wherein the first and second operational data comprises transmission power levels (see [0071]-[0073]).
Regarding claim 21 as applied to claim 9, Noriega further discloses wherein the unified policy comprises at least one of choosing a different communication path, diagnosing a broke communications link, or generating a notification regarding a broken communication link (scheduler platform 310, scheduling a group of resources based on path loss metrics, see fig. 3, [0049]-[0051], [0071]-[0073]).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Noriega et al 20110149879 (hereinafter Noriega) in view of Robbins et al 8,582,458 (hereinafter Robbins).
Regarding claim 2, Noriega discloses a method for defining unified policy control across a wireless network having a variety of different types of wireless devices, the method comprising: 
receiving a first set of operational data from a first wireless device within a first plurality of wireless devices, the first plurality of wireless devices being a first type within the variety of different types (stage II scheduler receiving radio link conditions CQI reports from a first set of wireless devices, the first set of wireless devices consuming low priority traffic (~n-GBR), see fig. 3, [0039]-[0042], [0049], [0071]); 
receiving a second set of operation data from a second wireless devices within a second plurality of wireless devices, the second plurality of wireless devices being a second type within the variety of types (stage II scheduler receiving radio link conditions 221, CQI reports from a second set of wireless devices, the second set of wireless devices consuming high priority traffic (~GBR), see fig. 3, [0039]-[0042], [0049], [0071]); 
monitoring radio uplink characteristics of both the first wireless device and the second wireless device (stage II scheduler receiving radio link conditions 221, channel state information (CSI) from a first and second set of wireless devices, see fig. 3, [0049], [0071]); and 
defining the unified policy control across the first plurality of wireless devices and the second wireless devices based at least in part on the first set of operational data, the second set of operational data, the radio uplink characteristics, or the wired broadband performance (scheduler platform 310, scheduling a group of resources based on path loss metrics, see fig. 3, [0049]-[0051], [0071]-[0073]).
Noriega does not disclose monitoring wired broadband performance associated with traffic received from the first wireless device and the second wireless device.
In the same field of endeavor, Robbins discloses a wireless access point comprising a wired communications interface to monitor a wired broadband performance (see abstract, col. 5, lines 23-65, col. 6, line 1-24, col. 11, lines 40-67).
It would therefore have been obvious to of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Robbins with Noriega by determining a performance of a broadband network connected to a wireless access point, as disclosed by Robbins, for the benefit of diagnosing and correcting problems with the access point’s performance.	
Regarding claim 3 as applied to claim 2, Noriega further discloses wherein the first set of operational data comprises a power transmission level associated with the first wireless device (stage II scheduler receiving radio link conditions CQI reports from first and second set of wireless devices, see fig. 3, [0049], [0071]).
Regarding claim 4 as applied to claim 2, Noriega further discloses wherein the first set of operational data comprises security parameters associated with the first wireless device (see [0109]).
Regarding claim 5 as applied to claim 2, Noriega further discloses receiving at least one user-selectable quality-of-service parameter related to the first wireless device; and updating the unified policy control based at least in part on the at least one user-selectable quality-of-service parameter (see [0049], [0071]).
Regarding claim 6 as applied to claim 5, Noriega further discloses wherein the first wireless device modifies uplink transmission to a third frequency band in response to performance failing to satisfy the at least one user-selectable quality-of-service parameter (see [0038], [0040]-[0041], [0049], [0071], [0072]).
Regarding claim 7 as applied to claim 2, Noriega further discloses wherein the first wireless device is prioritized over the second wireless device within the unified policy control and scheduling routine (scheduler platform 310, scheduling a group of resources based on path loss metrics, see fig. 3, [0049]-[0051], [0071]-[0073]).
Regarding claim 8 as applied to claim 2, Noriega further discloses wherein the unified policy control jointly manages uplinks for the first and second wireless devices (scheduler platform 310, scheduling a group of resources based on path loss metrics, see fig. 3, [0049]-[0051], [0071]-[0073]). Robbins further discloses managing the wired broadband performance (see abstract, col. 5, lines 23-65, col. 6, line 1-24, col. 11, lines 40-67).
Claims 9-12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Noriega et al 20110149879 (hereinafter Noriega) in view of Sinivaara et al US 20040137908 (hereinafter Sinivaara).
Regarding claim 9, Noriega discloses a wireless access point (stage II scheduler, see fig. 3, [0049], [0071]) comprising:
a first set of wireless interfaces that communicates with a first set of wireless devices, the first set of wireless devices comprising a first throughput (stage II scheduler receiving radio link conditions CQI reports from a second set of wireless devices, the first set of wireless devices consuming low priority traffic (~n-GBR), see fig. 3, [0039]-[0042], [0049], [0071]), the first set of wireless interfaces receives first operational data from the first set of wireless devices (stage II scheduler receiving radio link conditions CQI reports from a first set of wireless devices, see fig. 3, [0049], [0071]);
a second set of wireless interfaces that communicates with a second set of wireless devices, the second set of wireless devices comprising a second throughput that is different from the first throughput (stage II scheduler receiving radio link conditions CQI reports from a second set of wireless devices, the second set of wireless devices consuming high priority traffic (~GBR), see fig. 3, [0039]-[0042], [0049], [0071]), the second set of wireless interfaces receives second operational data from the second set of wireless devices (stage II scheduler receiving radio link conditions CQI reports from a second set of wireless devices, see fig. 3, [0049], [0071]);
a mobile interface that communicates with a cellular device that receives performance information comprising radio uplink characteristics of both the first and second set of wireless devices (stage II scheduler receiving radio link conditions channel state information (CSI) from a first and second set of wireless devices, see fig. 3, [0049], [0071]); and
an agent that implements a unified policy based at least on the performance information, the first operational data, or the second operational data, the unified policy jointly manages communication from the first set of wireless devices and the second set of wireless devices (scheduler platform 310, scheduling a group of resources based on path loss metrics, see fig. 3, [0049]-[0051], [0071]-[0073]).	
	Noriega does not disclose the mobile interface receiving information comprising the first and second throughputs.
	In the same field of endeavor, Sinivaara discloses an access point comprising a mobile interface that communicates with a cellular device that receives performance information comprising first and second throughputs and radio uplink characteristics of a group of wireless devices (see figs. 2c and 3, [0017], [0067]-[0071], [0078], [0080]-[0081]).
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sinivaara with Noriega by sending attribute data comprising data rate (~throughput) and RSSI to the access point as taught by Sinivaara, for the benefit of enabling the access point to determine the current service condition of its coverage area.
	Regarding claim 10 as applied to claim 9, Noriega further discloses wherein a first power level is associated with the first set of wireless devices and a second power level is associated with the second set of wireless devices (stage II scheduler receiving radio link conditions CQI reports from first and second set of wireless devices, see fig. 3, [0049], [0071]).
	Regarding claim 11 as applied to claim 9, Noriega further discloses wherein the unified policy is received from a server coupled via cloud-based channel (see [0041], [0049]).
	Regarding claim 12 as applied to claim 9, Noriega further discloses a broadband interface that couples the wireless access point to a wide-area-network, the wide-area-network transmits traffic from the first and second wireless devices (see [0051], [0105]-[0107]).
	Regarding claim 14 as applied to claim 9, Noriega further discloses wherein a first security level is associated with the first set of wireless devices and a second security level is associated with the second set of wireless devices (see [0109]).
	Regarding claim 15 as applied to claim 9, Noriega further discloses wherein quality-of-service parameters are communicated to the wireless access point from the cellular device to update the unified policy (see [0045], [0056]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648